Case 1:19-cr-20674-DPG Document 295 Entered on FLSD Docket 05/27/2021 Page 1 of 11




                              U N ITED STA TES DISTRIC T C O U RT
                              SO U TH ER N D ISTRIC T O F FLO R IDA

                                CASE NO.19-20674-CR-GAYLES(s)

   U N ITE D STA TES O F A M ER ICA



   JO SH UA JO LES,

                         D efendant.
                                            /


                                           PL EA A G REEM EN T

          TheUnitedStatesofAmericaandJoshuaJoles(hereinafterreferredtoasthe''defendanf')
   enter into the follow ing agreem ent:

          1.      The defendant agrees to plead guilty to Count 2 of the Superseding Indictm ent,

   w hich countcharges him w ith conspiracy to knowingly falsify or alter docum entation of m edical

   products and to possess or traffic in m edicalproducts w ith false docum entation or labeling,in

   violation ofTitle 18,UnitedStatesCode,Section 670(a)(6),andto Count3,which chargeshim
   withmoney launderingconspiracy,inviolationofTitle 18,UnitedStatesCode,Section 1956(h).
          2.      The U nited States agrees to seek dism issal of the rem aining cotm ts of the

   indictm ent,asto thisdefendant,after sentencing.

                  The defendant is aw are that his sentence will be im posed by the court after

   considering the FederalSentencing Guidelinesand Policy Statements(hereinafterdlsentencing
   Guidelinesn). The defendantunderstands thatthe courtwilldetermine hisadvisory sentence
   range under the Sentencing Guidelines, by relying in pa.
                                                          rt on a Pre-sentence Investigation
Case 1:19-cr-20674-DPG Document 295 Entered on FLSD Docket 05/27/2021 Page 2 of 11




   conducted by the court'sProbation Office afterhisguilty plea hasbeen entered. Thedefendant

   furtherunderstandsthatthecourtisrequiredto considertheSentencing Guidelinesadvisory range,

   butisnotbotm d to im pose thatsentence;the courtis pennitted to decide his sentence based upon

   other statutory concerns, and his sentence m ay be either m ore severe or less severe than the

   Sentencing G uidelines'advisory range. Know ing these facts,the defendanttm derstandsthatthe

   courthasthe authority to im pose any sentence within and up to the statutory m axim lzm authorized

   by 1aw forthe offense identified in paragraph 1 and that,the defendantm ay notw ithdraw hisplea

   solely asa resultofthe sentence im posed.

                 The defendantunderstandsand acknow ledgesthatthe courtm ay im pose a statutory

   m axim um tenn of im prisonm ent of up to 5 years for Count 2 and up to 20 years for Count3,

   follow ed by a term of supelwised release ofup to 3 years. In addition to a term ofim prisonm ent

   and supervised release,the courtm ay imposea fine ofup to $250,000 forCount2 and $500,000
   ortwice the am ountofthe laundered funds for Count3.

                 The defendant understands that, in addition to any sentence imposed under

   paragraph 4 of this agreem ent,a special assessment in the nmount of $100 per countwillbe
   im posed. The defendantagreesthatthespecialassessm entshallbe paid atthe tim e ofsentencing.

          6.     The U nited Statesreservesthe rightto infonn the courtand the probation office of

   all facts pertinent to the sentencing process, including a11relevant inform ation concerning the

   offenses com m itted, whether charged or not, as w ell as concerning the defendant and his

   backgrotmd. Subjectonlytotheexpresstennsofany sentencingrecommendationscontainedin
   thisagreem ent,the United States furtherreselwes the rightto m ake any recom m endation asto the

   quality and quantity ofpunishm ent.
Case 1:19-cr-20674-DPG Document 295 Entered on FLSD Docket 05/27/2021 Page 3 of 11




                 TheUnitedStatesandthedefendantjointlyagreetorecommendthatthedefendant
   be held accotmtable for offense conduct involving falsely docum ented m edical products

   (prescription phnrmaceuticals)ofa value ofmore than $78 million,and latmdering the same
   nm otm toftheproceeds,forthepurposesofthe Sentencing Guidelinescom putation tm derSections

   2B1.1(b)(1)and2S1.1(a)(1). Thepartiesalsojointly recommendthatthe courtapply only the
   following Guidelines adjustments in addition to the base offense level and dollar amount
   adjustments:+4 underUSSG Section281.1(b)(8)(B)foraviolation ofTitle18,U.S.C.,Section
   670 by an em ployer oragentofan organization in the supply chain ofpre-retailm edicalproducts,

   +2underUSSG Section2S1.1(b)(2)(B)foraconvictionforaviolationofTitle18,U.S.C.,Section
   1956. How ever,the parties acknow ledge these agreem ents betw een the paMies are notbinding

   on the coul. This agreem ent resolves a11 charges that could have been brought against the

   defendantbased ontheinform ationknown totheUnited Statesatthetim etheagreementissigned.

                 The U nited States agrees to recom m end atsentencing thatthe courtreduce by tw o

   levels the sentencing guideline levelapplicable to the defendant's offense,plzrsuantto Section

   3E1.1(a) of the Sentencing Guidelines,based upon the defendant's affirmative and timely
   acceptaùce ofpersonalresponsibility forhisoffense.Ifthe defendant's guideline range is level16

   orabove,theUnited Stateswillm oveforal'
                                         ladditionalone-levelreduction plzrsuantto Sentencing

   GuidelineSection3E1.1(b). TheUnitedStatesf'urtheragreestorecommendthatthecourtimpose
   a sentence atthe 1ow end ofthe guideline range,as thatrange is determ ined by the court,or 103

   m onths im prisonm ent,w hichever is low er. H ow ever,the United States w illnot be required to

   makethismotion ortheserecommendationsifthedefendant:(1)failsorrefusestomakea111,
   accurate and completedisclosureto theProbation Office ofhisrelevantoffenseconduct;(2)is
Case 1:19-cr-20674-DPG Document 295 Entered on FLSD Docket 05/27/2021 Page 4 of 11




   folm d to have m isrepresented relevant facts to the governm ent prior to entering into this plea

   agreement;or(3)commitsanymisconductafterentedngintothispleaagreement;includingbut
   notlimited to comm itting a stateorfederaloffense,violating any term ofrelease,orm aking false

   statem entsorm isrepresentationsto any governm ententity oroffcial.

                  The defendantreserves the lightto argue for a sentence below the applicable

   guideline range,based on factors encom passed w ithin Title 18,U nited States Code,Section 3553.

           10. Thedefendantagreesthatheshallcooperatef'
                                                      ullywiththisOfficeby:(a)providing
   truthfuland com plete infonnation and testim ony, and producing doctunents,records and other

   evidence,when called upon by thisOftke,whetherininterviews,beforeagrandjury,oratany
   trialorotherCourtproceeding'
                              ,(b)appearingatsuchgrandjuryproceedings,hearings,trials,and
   otherjudicialproceedings,andatmeetings,asmayberequiredbythisOffice;and (c)ifrequested
   by this Office,working in an undercoverrole underthe supervision of,and in compliance with,

   1aw enforcem entofûcers and agents. ln addition,the defendantagreesthathe willnotprotect

   any person orentity through false information oromission,thathewillnotfalsely implicate any

   person or entity,and thathe thathe w illnotcom m itany further crim es.

           11. This O ffice reserves the right to evaluate the nature and extent of the defendant's

   cooperation and to make that cooperation,or lack thereof,known to the Courtat the time of

   sentencing. IfinthesoleandunreviewablejudgmentofthisOfficethedefendant'scooperation
   is of such quality and significance to the investigation orprosecution of other c'rim inalm attersas

   to w arrantthe Court's downw ard departure from the advisory sentencing range calculated under

   the Sentencing Guidelines and/or any applicable m inim lzm m andatory sentence,this Office m ay

   m ake a m otion priorto sentencing pursuantto Section 5K 1.1 ofthe Sentencing Guidelines and/or


                                                   4
Case 1:19-cr-20674-DPG Document 295 Entered on FLSD Docket 05/27/2021 Page 5 of 11




   Title18,UnitedStatesCode,Sedion 3553($,orsubsequenttosentencingplzrsuanttoRule35of
   the FederalRules ofCriminalProcedtlre,inform ing the Courtthatthe defendanthasprovided

   substantial assistance and recom m ending that the defendant's sentence be reduced. The

   defendantunderstands and agrees,how ever,thatnothing in thisagreem entrequiresthisO fficeto

   file any such m otions,and thatthis Offiqe's assessm ent ofthe quality and significance ofthe

   defendant'soooperation shallbebinding asitrelatesto the appropriatenessofthisOftk e'sfiling

   ornon-filing of a m otion to reduce sentence.

          12. Thedefendantunderstandsand acknowledgesthattheCourtistmderno obligation to

   granta motion forreduction ofsentencefiled by this Offce. In addition,the defendantfurther

   understands and aclcnow ledgesthatthe Courtis tmderno obligation of any type to reduce the

   defendant'ssentencebecauseofthedefendant'scooperation.

          13. ltisunderstood thatshould the defendantknow ingly provide incom plete oruntruthf'
                                                                                              ul

   testim ony,statem ents,or inform ation pursuantto this agreem ent,or should the defendantfalsely

   im plicate or incrim inate any person,or should the defendantfailto voluntarily and unreservedly

   disclose and provide fu11,com plete,tnzthful,and honestknow ledge,inform ation,and cooperation

   regarding any ofthe m attersnoted herein,the follow ing conditions shallapply:

                 (a)     Thedefendantmay beprosecuted forany perjury orfalsedeclarations,if
   any,committedwhiletestifyingplzrsuanttothisagreement,orforobstnzctionofjustice.
                 (b)     TheUlzitedStatesmayprosecutethedefendantforthechargeswhichareto
   be dism issed pursuantto thisagreem ent,ifany,and m ay eitherseek reinstatem entoforrefle such

   charges and prosecute the defendant thereon in the event such chàrges have been dism issed

   pursuantto this agreem ent. W ith regard to such charges,if any,w hich have been dism issed,the
Case 1:19-cr-20674-DPG Document 295 Entered on FLSD Docket 05/27/2021 Page 6 of 11




   defendant,being fully aware ofthenatureofa11such chargesnow pending in theinstantcase,and

   being furtheraware ofdefendant'srights,asto al1felony chargespending in such cases(those
   offensespunishablebyimprisonmentforaterm ofoveroneyear),tonotbeheldtoanswertosaid
   felonychargesunlessonapresentmentorindictmentofagrandjury,andfurtherbeingawarethat
   allsuch felony chargesintheinstantcasehaveheretoforeproperly beenretmmedbytheindictm ent

   ofa grand jtu'y,does hereby agree to reinstatementofsuch chargesby dedsion ofany order
   dismissingthem or,alternatively,doeshereby waive,inopen courqprosecution by indictm entand

   consentsthatthe United Statesm ay proceed by information instead ofby indictm entwith regard

   to any felony charges which m ay be dism issed in the instantcase,pursuantto thisplea agreem ent,

   and the defendantfurther agreesto w aivethe statm e oflim itations and any speedy trialclaim s on

   such charges.

                         The U nited States m ay prosecute the defendant for any offenses set forth

   herein,ifany,the prosecution ofw hich in accordancew ith thisagreem ent,theU rlited Statesagrees

   to forego,and the defendantagreesto w aive the statm e of lim itations and any speedy trialclaim s

   asto any such offenses.

                   (d)   The government may use against the defendant the defendant's own
   admissionsandstatementsandtheinformationandbooks,papers,documents,andobjectsthatthe
   defendanthasfurnished in thecourse ofthe defendant'scooperation with thegovernm ent.

                         The defendantw illnotbe perm itted to withdraw the guilty pleas to those

   countstowhich defendanthereby agreesto plead in theinstantcase.

          14.      The defendant agrees,in an individualand any other capacity,to forfeitto the

   U nited States,voluntarily and im m ediately,any right,title,and interest to any property,realor


                                                   6
Case 1:19-cr-20674-DPG Document 295 Entered on FLSD Docket 05/27/2021 Page 7 of 11




   personal,involvedtheoffenseinviolationof18U.S.C.q1956,andanypropertytraceabletosuch
   property,pursuantto 18 U.S.C.j 982(a)(1). In addition,the defendantagreesto forfeittzre of
   substituteproperty pursuantto 21U.S.C.j8534.
                                              1$. Theproperty subjectto forfeittlreincludes,
   butisnotlim ited to:

          a. a forfeiture money judgmentin the stlm of approximately $2,750,000.00 in U.S.
              currency,which stlm representsthevalueoftheproperty subjecttoforfeiture;and
          b. directly forfeitableproperty,including,butnotlimited to:

              i. realproperty located at16218 South 34th W ay,Phoenix,Adzona,85048-7444;

                  A ccount num ber 1030020296256 at First Credit Union in the nam e of LLC

                  W H OLESALE SU PPLY LLC;

             iii. A ccount num ber 3263614848 at W ells Fargo Bank in the nam e of Jloles

                  EnterprisesLLC;and

                  Aocount number 5a21a84cbb6c,11012d9d75ff at Coinbase.com in the nam e of

                  Joshua Joles.

   The defendantalso agreesto forfeitany rightshe m ay possessto item sseized from LLC W holesale

   Supply LLC and agreesto dismissany actions,and notpursue any otherlegalorequity actions,

   pertaining to those seized item s, including taking w hatever steps the governm ent requests to

   dismisscauseofaction 19-CV-04698-DLR,pending in theDistrictofArizona.

                  The defendantfurtheragreesthatforfeiture isindependentofany assessm ent,tine,

   cost,restitution,orpenalty thatm ay be im posed.The defendantknow ingly and voltmtadly agrees

   to w aive a11constitutional,legal,and equitabledefensesto the forfeiture,including excessive fines

   underthe Eighth Am endmenttotheUnited StatesConstitution.ln addition,thedefendantagrees
Case 1:19-cr-20674-DPG Document 295 Entered on FLSD Docket 05/27/2021 Page 8 of 11




   to waive:any applicable time limits foradministrativeorjudicialforfeiture proceedings,the
   requirementsofFed.R.Crim.P.32.2and43(a),andany appealoftheforfeiture.
                 Thedefendantalso agreesto fully and tnlthfully disclosetheexistence,natureand

   location of al1assets in which the defendanthas orhad any director indirectfinancialinterestor

   control,and any assets involved in the offense ofconviction. The defendantagreesto take all

   stepsrequested by theUnited Statesfortherecovet'
                                                  y and forfeiture ofa1lassetsidenti/ed by the

   UnitedStatesassubjecttoforfeiture. TlAisincludes,butisnotlimitedto,thetimelydeliveryupon
   request of a1lnecessary and appropriate docum entation to deliver good and m arketable title,

   consenting to allordersofforfeitm e,and notcontesting orim peding in any w ay w ith any crim inal,

   civiloradm inistrative forfeiture proceeding concerning the forfeim re.

          17. In furtheranceofthe satisfaction ofa forfeiture moneyjudgmententered by the
   Courtin tllis case,the defendantagreesto the follow ing:

          a. subm itafinancialstatem enttothisOfficeuponrequest,within 14 calendardays

              from the request;

          b. maintain any asset valued in excess of $10,000,and not sell,hide, wmste,

              encum ber,destroy,or otherwise devalue such asset w ithoutprior approvalof

              the U nited States;

              provide inform ation aboutany transferofan assetvalued in excessof$10,000
              since the com m encem entofthe offense conductin this case to date;

          d. cooperate fully in the investigation and the identifcation ofassets,including

              liquidating assets, m eeting w ith representatives of the U nited States, and

             providing any docum entation requested'
                                                   ,and


                                                   8
Case 1:19-cr-20674-DPG Document 295 Entered on FLSD Docket 05/27/2021 Page 9 of 11




              notify,within 30days,theClerk oftheCoul'tfortheSouthern DistrictofFlorida

              andthisOffceof:(i)any changeofnnme,residence,ormailing address,and
              (ii)any materialchangeineconomiccircumstances.
   The defendantfurther understands thatproviding false or incom plete inform ation about assets,

   concealing assets,m aking m aterially false statementsorrepresentations,orm aking orusing false

   writingsordocumentspertaining to assets,talcing any adion thatwould impedetheforfeitureof

   assets,orfailingto cooperate f'
                                 ully in the investigation and identifcation ofassetsm ay beused as

   abasisfor:(i)separateprosecution,including,under18U.S.C.j 1001,
                                                                 .or(ii)recommendationof
   adenialofareductionforacceptanceofresponsibilityunderto SentencingGuidelinej3EI.I.
          18.    Thedefendantisawarethathissentence hasnotyetbeen determ ined by thecourt.

   The defendantalso isaw are thatany estim ate ofthe probable sentend ng range orsentencethathe

   m ay receive,whether that estim ate com es from his attorney,the governm ent,or the Probation

   O ffice,is a prediction,nota prom ise,and isnotbinding on the governm ent,the Probation Office,

   or the court. The defendant further understands that any recom m endation thatthe governm ent

   m akesto the courtasto sentencing,w hetherpursuantto thisagreem entorotherwise,isnotbinding

   on the court and the coul'
                            t m ay disregard the recom m endation in its entirety. The defendant

   understands thathe m ay notwithdraw his guilty plea even ifthe courtdeclines to accept any

   m otions orrecom m endation m ade on hisbehalf.

                 Thedefendantis aware thatTitle 28,United States Code,Section 1291 and Title
                                                                                                      '
                 .


   18,U nited StatesCode,Section 3742 afford the defendantthe rightto appealthe sentence im posed

   in this case. A cknow ledging this,in exchange forthe undertakings m ade by the United Statesin

   thisplea agreem ent,the defendanthereby w aives a1lrights conferred by Sections 1291 and 3742


                                                  9
Case 1:19-cr-20674-DPG Document 295 Entered on FLSD Docket 05/27/2021 Page 10 of 11




    to appealany sentence im posed,including any restitution order,orto appealthe m nnnerin which

    the sentencew asim posed,unlessthe sentence exceedsthe m axim llm pennitted by statm e oristhe

    resultofatlupward departure ancl/oran upward variance from the advisory guideline range that

    the Court establishes at sentencing. The defendant further tm derstands that nothing in this

    agreem entshallaffectthe governm ent'srightand/orduty to appealassetforth in Title 18,U nited

    StatesCode,Section 3742(b)andTitle28,United StatesCode,Section 1291. However,ifthe
    United States appeals the defendant's sentence pursuantto Sections 37424b) and 1291,the
    defendant shallbe released from the above waiver of his rightto appealhis sentence. The

    defendantf'
              urtherhereby waivesa11rightsconferredby Title28,United StatesCode,Section 1291

    to assertany claim that (1)the statmets) to which the defendant is pleading guilty is/are
    unconstitutional;and/or(2)theadmittedconductdoesnotfallwithinthescopeofthestatutets)of
    conviction. By signing this agreem ent, the defendant acknow ledges that the defendant has

    discussed the appealwaiver set forth in this agreem ent with the defendant's attorney. The

    defendantfurtheragrees,togetherw ith thisO ffce,to requestthatthe Courtentera specificfinding

    thatthe defendant'swaiverofhisrightto appealthesentenceimposedinthiscaseand hisrightto

    appealhisconviction in the m annerdescribed above w asknow ing and voluntary

           20.    This isthe entire agreem entand understanding betw een the U nited States and the

    defendant. There are no otheragreem ents,prom ises,representations,orunderstandings,and this




                                                 10
Case 1:19-cr-20674-DPG Document 295 Entered on FLSD Docket 05/27/2021 Page 11 of 11




    agreement Supel'sedeS any Prior agreements, including any Kastismr ap eements previously
                                                                                 ,

    fntercd.

                                            ARLU A FAJARDO ORSHAN
                                            LW ITED STATES ATTORNEY

    Datc:5/25/21                     By:      J,/7      >4-zpz,' '
                                                               --    -

                                            W ALTER M .NORKIN
                                            ASSISTANT UNITED STATES ATTORNEY
                                                                          o w w- .    - .
    Date:-u,
          C*.    . z .t.
                . ..                 By:
                                            N/l RISSEL D BSCALZO
                                            ATTORNE'Y FOR DEFENDANT


    Date:s/a
           -f/a'                     3y:
                                            'SH UA JO LES
                                           DEFEND A NT
